DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6th, 2022 has been entered.

Claim Status
	Claims 1,12, 16 and 18-19have been amended. Claims 4, 6 and 17 remain cancelled. Claims 1-3, 5, 7-16 and 18-21 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Publication No. 2013/0107647 -- "Kang") in view of Cox et al. (US Publication No. 2018/0254079 -- "Cox") in further view of Chang et al. (US Publication No. 2010/0310065 -- "Chang") and further in view of Ogawa (US Publication No. 2011/0176364 -- "Ogawa") in further view of Cheung et al. (US Publication No. 2002/0176291 -- "Cheung").

Regarding claim 1, Kang teaches A memory device, comprising: and output an enable signal through a selected ROM line among the plurality of ROM lines; (Kang paragraph [0032], The command input unit 161 generates a command signal in response to a command input from the outside and outputs the generated command signal to the ROM 163. When a reset command 0xFF is input from the outside, the command input unit 161 outputs a reset enable signal CI_RESEN to the reset signal generator 164. The enable signal is sent via a ROM command line) a ROM code generator including a plurality of registers storing ROM codes for executing various operations and output a ROM code stored in a register corresponding to the selected ROM line to which the enable signal is applied, (Kang paragraph [0010], An embodiment of the present invention provides a semiconductor device including: a ROM for storing a program algorithm, an erase algorithm, a reading algorithm, and a reset algorithm and outputting ROM data corresponding to a selected algorithm; a program counter for outputting a ROM address to the ROM so as to sequentially operate the selected algorithm; an internal circuit to perform an operation corresponding to the selected algorithm in response to a plurality of internal circuit control signals in response to the ROM data; and a reset circuit to stop progress of a running algorithm by initializing the program counter in response to a reset command input from an outside and performing the reset algorithm. A semiconductor device stores a ROM for executing various operations/algorithms (I.e., erase, read, reset, etc.), as well as outputting a particular selected ROM enable signal (see above limitation). The enable signal is used to select which ROM code is output, see Kang paragraph [0025], The Y decoder 130 transmits program data input through a data line to a page buffer corresponding to a column address in the program operation in response to Y decoder control signals YDEC_SIG, and outputs the read data transmitted from the page buffer to the data line in the reading operation. The aforementioned RAOM codes can be stored in a plurality of registers, see Kang paragraph [0036-0037], The command decoder 165 outputs a plurality of control signals CS by decoding the ROM data ROMDATA<23:0> received from the ROM 163. [0037] The output register 166 temporarily stores the plurality of control signals CS and then sequentially outputs the stored control signals CS to the glue logic 167) among the plurality of registers coupled to the plurality of ROM lines (Kang claim 7, The semiconductor device of claim 6, further comprising: an output register configured to temporarily store the plurality of control signals; and a command input unit configured to generate the command input to send to the ROM. Kang teaches an output register which is coupled to a plurality of control signals which are coupled to the ROM and ROM lines used to execute said control signals) and an operation controller executing an algorithm according to the ROM code output from the ROM code generator (Kang paragraph [0010], An embodiment of the present invention provides a semiconductor device including: a ROM for storing a program algorithm, an erase algorithm, a reading algorithm, and a reset algorithm and outputting ROM data corresponding to a selected algorithm; a program counter for outputting a ROM address to the ROM so as to sequentially operate the selected algorithm; an internal circuit to perform an operation corresponding to the selected algorithm in response to a plurality of internal circuit control signals in response to the ROM data; and a reset circuit to stop progress of a running algorithm by initializing the program counter in response to a reset command input from an outside and performing the reset algorithm. The controller executes the algorithm according to the output ROM code) in which a plurality of ROM lines is mapped to a plurality of different command codes, respectively (Kang paragraphs [0046-0048], The internal circuits of the memory cell array 110, the page buffer unit 120, the Y decoder 130, the voltage supplier 140, and the X decoder 150 perform the program operation for programming data in the memory cell array 110 in response to the page buffer control signals PB_SIG, the Y decoder control signals YDEC_SIG, the voltage supplier control signals HG_SIG, and the X decoder control signals XDEC_SIG. [0047] The step S410 for inputting a reset command is described below. [0048] When a reset command 0XFF is input from the outside, the command input unit 161 outputs a reset enable signal CI_RESEN at a high voltage level. The reset signal generator 164 outputs a program counter reset signal PC_RESET at a corresponding high voltage level for a predetermined time in response to the reset enable signal CI_RESEN at the high voltage level. Regarding the command decoder, the ROM lines (I.e., the control signal lines) are each mapped to a different command code, such as the programming or reading reset command code).
Kang does not teach a command encoder configured to encode a command into a command code; a command decoder configured to decode the command code, select one of a plurality of read only memory (ROM) lines based on a decoding result and a ROM table, a plurality of registers storing ROM codes, floats remaining ROM lines, except for the selected ROM line.
However, Cox teaches a command encoder configured to encode a command into a command code; a command decoder configured to decode the command code, selecting one of a plurality of read only memory (ROM) lines according to a decoding result, (Cox paragraphs [0092-0093], In response to the write command encoding, the memory device can decode the command and select the signal lines based on the CAS, at 816. The memory device retrieves the data and ECC from the memory controller. The memory device stores the data and ECC to the memory resources through the selected data paths, at 819. The memory device selects the data paths from the external connectors of a multi-device package to memory dies in accordance with any example described. In the read process, in one example, the memory controller issues read command encoding, at 822. In response to the read command, the memory device decodes the command and selects the signal lines for the data output based on CAS selection, at 824. The CAS selection can be in accordance with any example described. A command (i.e., a reading command) is first encoded into a command code, then decoded via a decoder, wherein the decoded result is used to select a signal line for output) a plurality of registers storing ROM codes (Cox paragraph [0082], FIG. 6 is a block diagram of an example of a memory device that can interface in different modes with system data buses of different bandwidth. Memory device 610 is one example of a memory device in accordance with memory dies 122 of system 100. In one example, memory device 610 includes more elements than those illustrated. In one example, memory device 610 includes multiple channels of memory. For purposes of one example, memory device 610 only illustrates a single channel. Each channel is independently accessed and controlled. Thus, the timing, the data transfer, command and address exchanges and other operations are separate for each channel. In one example, settings for each channel are controlled by separate mode register or other register settings. Also see Cox paragraph [0108], In one example, memory devices 940 include one or more registers 944. Register 944 represents one or more storage devices or storage locations that provide configuration or settings for the operation of the memory device. In one example, register 944 can provide a storage location for memory device 940 to store data for access by memory controller 920 as part of a control or management operation. In one example, register 944 includes one or more Mode Registers. In one example, register 944 includes one or more multipurpose registers. The configuration of locations within register 944 can configure memory device 940 to operate in different "modes," where command information can trigger different operations within memory device 940 based on the mode. Each register is coupled to a ROM line comprising ROM codes which correspond to a variety of different/distinct operations. As mentioned, the memory used for the registers contained within the memory device can be ROM, see Cox paragraph [0126], Memory subsystem 1020 represents the main memory of system 1000, and provides storage for code to be executed by processor 1010, or data values to be used in executing a routine. Memory subsystem 1020 can include one or more memory devices 1030 such as read-only memory (ROM)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang with those of Cox. Cox teaches using a command encoder and decoder coupled with the ROM lines for a command code, which allows the system to perform command operations via the register-stored codes far more easily and reliably (Cox paragraph [0034], Host 110 and multichip memory 120 are interconnected through one or more system buses, such as a command and address (CA) bus 112 and data (DQ) bus 114. As described herein, DQ bus 114 includes data bits for user data and also ECC bits for error checking and correction operations to improve reliability of data transfer. CA bus 112 enables host 110 to provide commands and address information to cause the memory devices to perform memory access operations, such as read, write, refresh, or other operations associated with access transactions. An access transaction can include multiple commands and multiple operations. Typically a read and a write occur over multiple cycles or unit intervals (UIs), which provide a burst of consecutive signal transfers over the data bus in response to a command or command sequence. Host 110 can multichip memory 120 can be connected through other buses or connections not explicitly illustrated).

Kang in view of Cox does not teach Chang teaches selecting one of a plurality of read only memory (ROM) lines based on a ROM table; wherein the command decoder includes a ROM table, floats remaining ROM lines, except for the selected ROM line.
However, Chang teaches selecting one of a plurality of read only memory (ROM) lines based on a ROM table; wherein the command decoder includes a ROM table (Chang paragraph [0016], To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, the present invention provides an encryption-enabled entropy coder for a multimedia codec, which includes: a read-only memory (ROM) storing a single set of code tables, each code table being a code which maps a plurality of symbols to a plurality of codewords; a table lookup section coupled to the ROM, the table lookup section receiving an input bitstream containing a plurality of symbols, the table lookup section performing table lookup using the code tables stored in the ROM to convert the symbols to original codewords. Chang is used to teach a ROM table which stores mapping for different command codes).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox with those of Chang. Chang teaches using a ROM table as a feature that stores a mapping list for a variety of command codes. In the Chang reference, the mapping of the command codes is synced to a variety of symbols. This is a common method that allows for a variety of benefits, such as allowing for quick and easy encoding/decoding, as well as allowing for encoding/decoding by the same device (Chang paragraph [0034], The ROM 32 of the multimedia codec 30 stores a set of Huffman tables, which may be the same as the set of Huffman tables stored in a conventional multimedia codec. Thus, the table size for the multimedia codec 30 is substantially the same as the table size in a conventional codec. The cryptography-enabled entropy coder 31 of the multimedia codec 30 is a key component which implements embodiments of the present invention, and will be described in more detail below with reference to FIGS. 4-9. As seen in FIG. 3, the entropy coder 31 receives an encryption/decryption key, which is inputted independently of the multimedia stream and not through the local bus. The encryption/decryption key acts as an encryption key in the encryption process and a decryption key in the decryption process. The multimedia stream shown in FIG. 3 is the input and output multimedia data such as image, video, audio, etc. See Chang paragraph [0051] for more information on the benefits of a ROM table).
Kang in view of Cox in further view of Chang does not teach floats remaining ROM lines, except for the selected ROM line.
	Kang in view of Cox in further view of Chang and further in view of Ogawa teaches floats remaining ROM lines, except for the selected ROM line (Ogawa paragraph [0018], As described above, it is necessary to avoid erasing data in the ROM block. Therefore, for example, a transfer transistor of the ROM block is kept off. Consequently, word lines in the ROM block are made to float. Thus, the coupling between well having the voltage raised to the erase voltage and the word lines in the ROM block word lines raises the voltage of the ROM block word lines to the erase voltage, and any potential difference is not made between the floating gate and the well. In this way, erasure of the data in the memory cells of the ROM block is avoided. The ROM lines which are not immediately used in the data operation are floated, also see paragraph [0019], According to such a technique, the following phenomenon occurs. FIG. 9 shows the variance of the potential of the main part for performing entire block erasure. As shown in FIG. 9 and as described above, signal CGDIS is made high to hold the control gate line CGL at 0 V. Moreover, the transfer transistor of the ROM block is kept off, and transfer transistors of the other blocks (blocks to be erased) are turned on. Subsequently, a well potential Vwell is raised to an erase potential Verase. Consequently, a potential of the word lines WLR in the ROM block is raised in the same manner as in the well potential because of the coupling, while word lines WL of each block to be erased stay at 0 V. Consequently, the electrons are extracted only from the floating gates of the memory cells in the blocks to be erased).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang, Cox and Chang with those of Ogawa. Ogawa teaches floating the remaining ROM lines (i.e., the ROM lines which are not selected for the enable signal). This is a technique used to provide benefits such as preventing the unintended or required step of erasing data in the ROM block, leading to a more efficient and productive usage of limited memory space (Ogawa paragraph [0018], As described above, it is necessary to avoid erasing data in the ROM block. Therefore, for example, a transfer transistor of the ROM block is kept off. Consequently, word lines in the ROM block are made to float. Thus, the coupling between well having the voltage raised to the erase voltage and the word lines in the ROM block word lines raises the voltage of the ROM block word lines to the erase voltage, and any potential difference is not made between the floating gate and the well. In this way, erasure of the data in the memory cells of the ROM block is avoided).

Kang in view of Cox in further view of Chang and further in view of Ogawa does not teach select one of a plurality of read only memory (ROM) lines based on a decoding result and a ROM table regardless of a sequence of the plurality of ROM lines.
However, Cheung teaches select one of a plurality of read only memory (ROM) lines based on a decoding result and a ROM table regardless of a sequence of the plurality of ROM lines (Cheung paragraphs [0012-0013], data read operation (e.g., read request) of a ROM may typically be divided into three periods: bit line pre-charge, data sensing, and data output periods. At the beginning of the data read operation (i.e., the pre-charge period), all ROM banks, including the bit lines, may typically be pre-charged to a predetermined voltage (e.g., 1 V to 2 V) in order to enhance the sensing gain and increase the data sensing speed. Thereafter, the voltage level on the selected bit line within a ROM bank which is coupled with a selected memory cell may be sensed to determine whether the selected cell is an “on-cell” that presents a current path between a corresponding bit line and a voltage supply of a reference voltage (e.g., ground voltage), or “off-cell” during no current path between them. It is commonly assumed that the on-cell may be programmed to a logic “0” and the off-cell a logic “1.” Lastly, the sensed data may be output to exterior signal receiving devices. [0013] One problem inherent in the above read method is that the method involves providing power to all available ROM banks. Particularly, the read method involves providing power to ROM banks which will not be accessed, and hence the provided power may be unnecessarily consumed. That is, it should be understood that in order to read from the ROM, all available ROM banks are generally first pre-charged during the pre-charge period, irrespective of whether the ROM bank is to be accessed. Cheung teaches the selection and access of a plurality of ROM bit lines, wherein the determination is performed based on a pre-charged voltage level which is a value occurring independent of the sequence of ROM lines).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang, Cox and Chang and Ogawa with those of Cheung. Cheung teaches the concept of selecting ROM lines for data access operations independent (i.e., regardless) of the sequence of the ROM lines. In this particular instance, Cheung uses a pre-charged voltage level as a means for selecting ROM lines, which enables the memory system to preferentially access fully charged ROM lines for operations which can result in the reduction of unnecessary power consumption (Cheung paragraphs [0013-0014], One problem inherent in the above read method is that the method involves providing power to all available ROM banks. Particularly, the read method involves providing power to ROM banks which will not be accessed, and hence the provided power may be unnecessarily consumed. That is, it should be understood that in order to read from the ROM, all available ROM banks are generally first pre-charged during the pre-charge period, irrespective of whether the ROM bank is to be accessed. Therefore, a need exist for a method of accessing ROM banks and bit lines within ROM banks which will pre-charge only those ROM banks which are to be accessed, thereby, ensuring that the unnecessary consumption of power is minimized. Conventional methods which have focused on pre-charging only select ROM banks or select bit lines within select ROM banks have encountered the problem often described as “cross talk.” Typical prior art methods which experience “cross-talk” include those described in U.S. Pat. No. 6,172,923 issued Jan. 9, 2001 to Lui and U.S. Pat. No. 6,185,147 issued Feb. 6, 2001 to Lui both incorporated herein by reference, in their entirety. A clear understanding of cross-talk may be had with continued reference to FIG. 2 as discussed below. FIG. 2 schematically illustrates a memory cell array of a conventional ROM, where the conventional sensing operation of a memory cell only references one memory cell 202. This, in turn, means that, although not indicated in FIG. 2, the balance of the memory cells in the ROM circuit are left floating with whatever “residual charges” since those memory cells are charged during the read operation but not read (e.g. discharged)).

Regarding claim 2, Kang in view of Cox in further view of Chang and further in view of Ogawa and further in view of Cheung teaches The memory device of claim 1, wherein the command encoder encodes the command to output the command code comprising a plurality of bits (Kang paragraph [0024], The page buffer unit 120 includes a plurality of page buffers connected with a plurality of bit lines of the memory cell array 110. Each of the page buffers temporarily stores program data transmitted through the Y decoder 130, controls the potential of a corresponding bit line in a program operation in response to page buffer control signals PB_SIG, senses the potential of the corresponding bit line in a reading operation, temporarily stores the read data, and then outputs the stored data to the Y decoder 130. The command encoder uses bits to represent the command code stored in the aforementioned ROM).

Regarding claim 3, Kang in view of Cox in further view of Chang and further in view of Ogawa and further in view of Cheung teaches The memory device of claim 1, wherein the command encoder varies and outputs the command code according to the command (Kang paragraph [0034], The ROM 163 stores the algorithm corresponding to the program operation, the reading operation, and the erase operation of the semiconductor device, and a reset check code is recorded in the first line syntax of each algorithm. The ROM 163 executes the algorithm corresponding to the program operation, the reading operation or the erase operation in response to the command signal output from the command input unit 161, and sequentially outputs ROM data ROMDATA<23:0> corresponding to a syntax of each algorithm in response to the ROM address ROMADD<11:0> output from the program counter 162. The command code that is stored is different corresponding to the different command that will be performed (I.e., reading, resetting, programming, etc). Also see Kang paragraph [0007], A plurality of reset check codes exists for a program operation, a reading operation, and an erase operation, but positions of the reset check codes may be different).

	Regarding claim 5, Kang in view of Cox in further view of Chang and further in view of Ogawa and further in view of Cheung teaches The memory device of claim 1, wherein the command decoder outputs the enable signal to the selected ROM line mapped to the command code when the command code is input (Ogawa paragraph [0025], The bit-line control circuit 2 includes a sense amplifier (S/A), a data memory circuit and the like (not shown). This data memory circuit is selected by the column decoder 3. The data of the memory cells read by the data memory circuit is output to the outside through the data input/output terminal 5 via the data buffer 4. The data input/output terminal 5 is connected to, for example, a device outside the NAND flash memory. The data input/output terminal 5 receives various commands COM to control the operation of the NAND flash memory, receives an address ADD and receives or outputs data DT. The write data DT input into the data input/output terminal 5 is supplied to the above data memory circuit selected by the column decoder 3 via the data buffer 4. On the other hand, the commands COM and the address ADD are supplied to the control circuit 7. The decoder component outputs the enable signal consisting of command codes for operation, for the ROM lines being attached to an enable signal, see Ogawa paragraphs [0027-0028], The control circuit 7 is electrically connected to the memory cell array 1, the bit-line control circuit 2, the column decoder 3, the data buffer 4, the word-line control circuit 6 and the voltage generation circuit 9, to control these components. The control circuit 7 is connected to the control signal input terminal 8, and is controlled by a control signal such as an address latch enable (ALE) signal input from the outside via the control signal input terminal 8. The control circuit 7 outputs a control signal described later to the voltage generation circuit 9 to control the voltage generation circuit 9. [0028] The voltage generation circuit 9 applies a necessary power voltage to the memory cell array 1, the word-line control circuit 6 and the like under the control of the control circuit 7 during operations such as writing, reading and erasing operations. The enable signal is output to a ROM line in order to select a command code which corresponds to a specific operation (i.e., writing, reading, or erasing)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang, Cox and Chang with those of Ogawa and Cheung. Ogawa teaches using an enable signal to a ROM line as a mapping tool to the given command code, which can help simplify command operation as well as the communication required to execute said command between various memory components (Ogawa paragraph [0025], The bit-line control circuit 2 includes a sense amplifier (S/A), a data memory circuit and the like (not shown). This data memory circuit is selected by the column decoder 3. The data of the memory cells read by the data memory circuit is output to the outside through the data input/output terminal 5 via the data buffer 4. The data input/output terminal 5 is connected to, for example, a device outside the NAND flash memory. The data input/output terminal 5 receives various commands COM to control the operation of the NAND flash memory, receives an address ADD and receives or outputs data DT. The write data DT input into the data input/output terminal 5 is supplied to the above data memory circuit selected by the column decoder 3 via the data buffer 4. On the other hand, the commands COM and the address ADD are supplied to the control circuit 7. Also see Ogawa paragraphs [0048-0050]).

	Regarding claim 16, Kang teaches A method for operating a memory device, the method comprising: encoding the command into a command code comprising a plurality of bits; (Kang paragraph [0024], The page buffer unit 120 includes a plurality of page buffers connected with a plurality of bit lines of the memory cell array 110. Each of the page buffers temporarily stores program data transmitted through the Y decoder 130, controls the potential of a corresponding bit line in a program operation in response to page buffer control signals PB_SIG, senses the potential of the corresponding bit line in a reading operation, temporarily stores the read data, and then outputs the stored data to the Y decoder 130. The command encoder uses bits to represent the command code stored in the aforementioned ROM) selecting a read only memory (ROM) line mapped to the command code among a plurality of ROM lines (Kang paragraphs [0046-0048], The internal circuits of the memory cell array 110, the page buffer unit 120, the Y decoder 130, the voltage supplier 140, and the X decoder 150 perform the program operation for programming data in the memory cell array 110 in response to the page buffer control signals PB_SIG, the Y decoder control signals YDEC_SIG, the voltage supplier control signals HG_SIG, and the X decoder control signals XDEC_SIG. [0047] The step S410 for inputting a reset command is described below. [0048] When a reset command 0XFF is input from the outside, the command input unit 161 outputs a reset enable signal CI_RESEN at a high voltage level. The reset signal generator 164 outputs a program counter reset signal PC_RESET at a corresponding high voltage level for a predetermined time in response to the reset enable signal CI_RESEN at the high voltage level. Regarding the command decoder, the ROM lines (I.e., the control signal lines) are each mapped to a different command code, such as the programming or reading reset command code).outputting an enable signal to a selected ROM line mapped to the command code; outputting a ROM code stored in a register to which the enable signal is input, among a plurality of registers coupled to the plurality of ROM lines; and executing an algorithm according to the ROM code (Kang paragraph [0032], The command input unit 161 generates a command signal in response to a command input from the outside and outputs the generated command signal to the ROM 163. When a reset command 0xFF is input from the outside, the command input unit 161 outputs a reset enable signal CI_RESEN to the reset signal generator 164. The enable signal is sent via a ROM command line. Kang paragraph [0010], An embodiment of the present invention provides a semiconductor device including: a ROM for storing a program algorithm, an erase algorithm, a reading algorithm, and a reset algorithm and outputting ROM data corresponding to a selected algorithm; a program counter for outputting a ROM address to the ROM so as to sequentially operate the selected algorithm; an internal circuit to perform an operation corresponding to the selected algorithm in response to a plurality of internal circuit control signals in response to the ROM data; and a reset circuit to stop progress of a running algorithm by initializing the program counter in response to a reset command input from an outside and performing the reset algorithm. A semiconductor device stores a ROM for executing various operations/algorithms (I.e., erase, read, reset, etc.), as well as outputting a particular selected ROM enable signal (see above limitation). The enable signal is used to select which ROM code is output, see Kang paragraph [0025], The Y decoder 130 transmits program data input through a data line to a page buffer corresponding to a column address in the program operation in response to Y decoder control signals YDEC_SIG, and outputs the read data transmitted from the page buffer to the data line in the reading operation. The aforementioned RAOM codes can be stored in a plurality of registers, see Kang paragraph [0036-0037], The command decoder 165 outputs a plurality of control signals CS by decoding the ROM data ROMDATA<23:0> received from the ROM 163. [0037] The output register 166 temporarily stores the plurality of control signals CS and then sequentially outputs the stored control signals CS to the glue logic 167. Kang claim 7, The semiconductor device of claim 6, further comprising: an output register configured to temporarily store the plurality of control signals; and a command input unit configured to generate the command input to send to the ROM. Kang teaches an output register which is coupled to a plurality of control signals which are coupled to the ROM and ROM lines used to execute said control signals).
	Kang does not teach receiving a command in response to a request of a host; outputting an enable signal to a read only memory (ROM) line mapped to the command code among a plurality of ROM lines based on a ROM table; floating remaining ROM lines among the plurality of ROM lines, except for a selected ROM line; wherein the ROM table includes information on a plurality of different command codes, respectively.
	However, Cox teaches receiving a command in response to a request of a host; (Cox paragraph [0034], Host 110 and multichip memory 120 are interconnected through one or more system buses, such as a command and address (CA) bus 112 and data (DQ) bus 114. As described herein, DQ bus 114 includes data bits for user data and also ECC bits for error checking and correction operations to improve reliability of data transfer. CA bus 112 enables host 110 to provide commands and address information to cause the memory devices to perform memory access operations, such as read, write, refresh, or other operations associated with access transactions) selecting a read only memory (ROM) line mapped to the command code among a plurality of ROM lines (Cox paragraphs [0092-0093], In response to the write command encoding, the memory device can decode the command and select the signal lines based on the CAS, at 816. The memory device retrieves the data and ECC from the memory controller. The memory device stores the data and ECC to the memory resources through the selected data paths, at 819. The memory device selects the data paths from the external connectors of a multi-device package to memory dies in accordance with any example described. In the read process, in one example, the memory controller issues read command encoding, at 822. In response to the read command, the memory device decodes the command and selects the signal lines for the data output based on CAS selection, at 824. The CAS selection can be in accordance with any example described. A command (i.e., a reading command) is first encoded into a command code, then decoded via a decoder, wherein the decoded result is used to select a signal line for output).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang with those of Cox. Cox teaches using a command encoder and decoder coupled with the ROM lines for a command code, which allows the system to perform command operations via the register-stored codes far more easily and reliably (Cox paragraph [0034], Host 110 and multichip memory 120 are interconnected through one or more system buses, such as a command and address (CA) bus 112 and data (DQ) bus 114. As described herein, DQ bus 114 includes data bits for user data and also ECC bits for error checking and correction operations to improve reliability of data transfer. CA bus 112 enables host 110 to provide commands and address information to cause the memory devices to perform memory access operations, such as read, write, refresh, or other operations associated with access transactions. An access transaction can include multiple commands and multiple operations. Typically a read and a write occur over multiple cycles or unit intervals (UIs), which provide a burst of consecutive signal transfers over the data bus in response to a command or command sequence. Host 110 can multichip memory 120 can be connected through other buses or connections not explicitly illustrated).

Kang in view of Cox does not teach Chang teaches a plurality of ROM lines based on a ROM table regardless of a sequence of the plurality of ROM lines; floating remaining ROM lines among the plurality of ROM lines, except for a selected ROM line; wherein the ROM table includes information on a plurality of ROM lines mapped to a plurality of different command codes, respectively.
However, Chang teaches a plurality of ROM lines based on a ROM table; wherein the ROM table includes information on a plurality of ROM lines mapped to a plurality of different command codes, respectively (Chang paragraph [0016], To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, the present invention provides an encryption-enabled entropy coder for a multimedia codec, which includes: a read-only memory (ROM) storing a single set of code tables, each code table being a code which maps a plurality of symbols to a plurality of codewords; a table lookup section coupled to the ROM, the table lookup section receiving an input bitstream containing a plurality of symbols, the table lookup section performing table lookup using the code tables stored in the ROM to convert the symbols to original codewords. Chang is used to teach a ROM table which stores mapping for different command codes).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox with those of Chang. Chang teaches using a ROM table as a feature that stores a mapping list for a variety of command codes, while Kang teaches a plurality of ROM lines mapped to a plurality of command codes. It would provide numerous benefits to combine the teachings of Kang with those of Chang by using a plurality of ROM lines specifically to map the command codes to the ROM table, as is already done in the Chang reference but without the ROM lines. In the Chang reference, the mapping of the command codes is synced to a variety of symbols. This is a common method that allows for a variety of benefits, such as allowing for quick and easy encoding/decoding, as well as allowing for encoding/decoding by the same device (Chang paragraph [0034], The ROM 32 of the multimedia codec 30 stores a set of Huffman tables, which may be the same as the set of Huffman tables stored in a conventional multimedia codec. Thus, the table size for the multimedia codec 30 is substantially the same as the table size in a conventional codec. The cryptography-enabled entropy coder 31 of the multimedia codec 30 is a key component which implements embodiments of the present invention, and will be described in more detail below with reference to FIGS. 4-9. As seen in FIG. 3, the entropy coder 31 receives an encryption/decryption key, which is inputted independently of the multimedia stream and not through the local bus. The encryption/decryption key acts as an encryption key in the encryption process and a decryption key in the decryption process. The multimedia stream shown in FIG. 3 is the input and output multimedia data such as image, video, audio, etc. See Chang paragraph [0051] for more information on the benefits of a ROM table).

Kang in view of Cox in further view of Chang does not teach selecting a read only memory (ROM) line mapped to the command code among a plurality of ROM lines based on a ROM table regardless of a sequence of the plurality of ROM lines; floating remaining ROM lines among the plurality of ROM lines, except for the selected ROM line.
	Kang in view of Cox in further view of Chang and further in view of Ogawa teaches floating remaining ROM lines among the plurality of ROM lines, except for the selected ROM line (Ogawa paragraph [0018], As described above, it is necessary to avoid erasing data in the ROM block. Therefore, for example, a transfer transistor of the ROM block is kept off. Consequently, word lines in the ROM block are made to float. Thus, the coupling between well having the voltage raised to the erase voltage and the word lines in the ROM block word lines raises the voltage of the ROM block word lines to the erase voltage, and any potential difference is not made between the floating gate and the well. In this way, erasure of the data in the memory cells of the ROM block is avoided. The ROM lines which are not immediately used in the data operation are floated, also see paragraph [0019], According to such a technique, the following phenomenon occurs. FIG. 9 shows the variance of the potential of the main part for performing entire block erasure. As shown in FIG. 9 and as described above, signal CGDIS is made high to hold the control gate line CGL at 0 V. Moreover, the transfer transistor of the ROM block is kept off, and transfer transistors of the other blocks (blocks to be erased) are turned on. Subsequently, a well potential Vwell is raised to an erase potential Verase. Consequently, a potential of the word lines WLR in the ROM block is raised in the same manner as in the well potential because of the coupling, while word lines WL of each block to be erased stay at 0 V. Consequently, the electrons are extracted only from the floating gates of the memory cells in the blocks to be erased).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang, Cox and Chang with those of Ogawa. Ogawa teaches floating the remaining ROM lines (i.e., the ROM lines which are not selected for the enable signal). This is a technique used to provide benefits such as preventing the unintended or required step of erasing data in the ROM block, leading to a more efficient and productive usage of limited memory space (Ogawa paragraph [0018], As described above, it is necessary to avoid erasing data in the ROM block. Therefore, for example, a transfer transistor of the ROM block is kept off. Consequently, word lines in the ROM block are made to float. Thus, the coupling between well having the voltage raised to the erase voltage and the word lines in the ROM block word lines raises the voltage of the ROM block word lines to the erase voltage, and any potential difference is not made between the floating gate and the well. In this way, erasure of the data in the memory cells of the ROM block is avoided).

Kang in view of Cox in further view of Chang in further view of Ogawa does not teach selecting a read only memory (ROM) line mapped to the command code among a plurality of ROM lines based on a ROM table regardless of a sequence of the plurality of ROM lines.
However, Cheung teaches selecting a read only memory (ROM) line mapped to the command code among a plurality of ROM lines based on a ROM table regardless of a sequence of the plurality of ROM lines (Cheung paragraphs [0012-0013], data read operation (e.g., read request) of a ROM may typically be divided into three periods: bit line pre-charge, data sensing, and data output periods. At the beginning of the data read operation (i.e., the pre-charge period), all ROM banks, including the bit lines, may typically be pre-charged to a predetermined voltage (e.g., 1 V to 2 V) in order to enhance the sensing gain and increase the data sensing speed. Thereafter, the voltage level on the selected bit line within a ROM bank which is coupled with a selected memory cell may be sensed to determine whether the selected cell is an “on-cell” that presents a current path between a corresponding bit line and a voltage supply of a reference voltage (e.g., ground voltage), or “off-cell” during no current path between them. It is commonly assumed that the on-cell may be programmed to a logic “0” and the off-cell a logic “1.” Lastly, the sensed data may be output to exterior signal receiving devices. [0013] One problem inherent in the above read method is that the method involves providing power to all available ROM banks. Particularly, the read method involves providing power to ROM banks which will not be accessed, and hence the provided power may be unnecessarily consumed. That is, it should be understood that in order to read from the ROM, all available ROM banks are generally first pre-charged during the pre-charge period, irrespective of whether the ROM bank is to be accessed. Cheung teaches the selection and access of a plurality of ROM bit lines, wherein the determination is performed based on a pre-charged voltage level which is a value occurring independent of the sequence of ROM lines).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang, Cox and Chang and Ogawa with those of Cheung. Cheung teaches the concept of selecting ROM lines for data access operations independent (i.e., regardless) of the sequence of the ROM lines. In this particular instance, Cheung uses a pre-charged voltage level as a means for selecting ROM lines, which enables the memory system to preferentially access fully charged ROM lines for operations which can result in the reduction of unnecessary power consumption (Cheung paragraphs [0013-0014], One problem inherent in the above read method is that the method involves providing power to all available ROM banks. Particularly, the read method involves providing power to ROM banks which will not be accessed, and hence the provided power may be unnecessarily consumed. That is, it should be understood that in order to read from the ROM, all available ROM banks are generally first pre-charged during the pre-charge period, irrespective of whether the ROM bank is to be accessed. Therefore, a need exist for a method of accessing ROM banks and bit lines within ROM banks which will pre-charge only those ROM banks which are to be accessed, thereby, ensuring that the unnecessary consumption of power is minimized. Conventional methods which have focused on pre-charging only select ROM banks or select bit lines within select ROM banks have encountered the problem often described as “cross talk.” Typical prior art methods which experience “cross-talk” include those described in U.S. Pat. No. 6,172,923 issued Jan. 9, 2001 to Lui and U.S. Pat. No. 6,185,147 issued Feb. 6, 2001 to Lui both incorporated herein by reference, in their entirety. A clear understanding of cross-talk may be had with continued reference to FIG. 2 as discussed below. FIG. 2 schematically illustrates a memory cell array of a conventional ROM, where the conventional sensing operation of a memory cell only references one memory cell 202. This, in turn, means that, although not indicated in FIG. 2, the balance of the memory cells in the ROM circuit are left floating with whatever “residual charges” since those memory cells are charged during the read operation but not read (e.g. discharged)).


	Regarding claim 18, Kang in view of Cox in further view of Chang in further view of Ogawa and further in view of Cheung teaches The method of claim 17, wherein the enable signal is directly applied to a selected ROM line, among the ROM lines, when the command code is output (Kang paragraph [0032], The command input unit 161 generates a command signal in response to a command input from the outside and outputs the generated command signal to the ROM 163. When a reset command 0xFF is input from the outside, the command input unit 161 outputs a reset enable signal CI_RESEN to the reset signal generator 164. The enable signal is sent via a ROM command line. Kang paragraph [0010], An embodiment of the present invention provides a semiconductor device including: a ROM for storing a program algorithm, an erase algorithm, a reading algorithm, and a reset algorithm and outputting ROM data corresponding to a selected algorithm; a program counter for outputting a ROM address to the ROM so as to sequentially operate the selected algorithm; an internal circuit to perform an operation corresponding to the selected algorithm in response to a plurality of internal circuit control signals in response to the ROM data; and a reset circuit to stop progress of a running algorithm by initializing the program counter in response to a reset command input from an outside and performing the reset algorithm. The controller executes the algorithm according to the output ROM code).

	Regarding claim 19, Kang in view of Cox in further view of Chang in further view of Ogawa and further in view of Cheung The method of claim 16, wherein different ROM codes are stored in the registers, and the ROM code stored in the register to which the enable signal is input, among the registers storing the different ROM codes, is directly output (Kang paragraph [0010], An embodiment of the present invention provides a semiconductor device including: a ROM for storing a program algorithm, an erase algorithm, a reading algorithm, and a reset algorithm and outputting ROM data corresponding to a selected algorithm; a program counter for outputting a ROM address to the ROM so as to sequentially operate the selected algorithm; an internal circuit to perform an operation corresponding to the selected algorithm in response to a plurality of internal circuit control signals in response to the ROM data; and a reset circuit to stop progress of a running algorithm by initializing the program counter in response to a reset command input from an outside and performing the reset algorithm. A semiconductor device stores a ROM for executing various operations/algorithms (I.e., erase, read, reset, etc.), as well as outputting a particular selected ROM enable signal (see above limitation). The enable signal is used to select which ROM code is output, see Kang paragraph [0025], The Y decoder 130 transmits program data input through a data line to a page buffer corresponding to a column address in the program operation in response to Y decoder control signals YDEC_SIG, and outputs the read data transmitted from the page buffer to the data line in the reading operation. The aforementioned RAOM codes can be stored in a plurality of registers, see Kang paragraph [0036-0037], The command decoder 165 outputs a plurality of control signals CS by decoding the ROM data ROMDATA<23:0> received from the ROM 163. [0037] The output register 166 temporarily stores the plurality of control signals CS and then sequentially outputs the stored control signals CS to the glue logic 167).

	Regarding claim 20, Kang in view of Cox in further view of Chang in further view of Ogawa and further in view of Cheung The method of claim 16, wherein operating signals and page control signals for controlling a peripheral circuit included in the memory device are output according to the algorithm (Cox paragraph [0095], FIG. 9 is a block diagram of an example of a memory subsystem with byte mode memory in which ECC can be implemented. System 900 includes a processor and elements of a memory subsystem in a computing device. Processor 910 represents a processing unit of a computing platform that may execute an operating system (OS) and applications, which can collectively be referred to as the host or the user of the memory. The OS and applications execute operations that result in memory accesses. Processor 910 can include one or more separate processors. Each separate processor can include a single processing unit, a multicore processing unit, or a combination. The processing unit can be a primary processor such as a CPU (central processing unit), a peripheral processor such as a GPU (graphics processing unit), or a combination. Memory accesses may also be initiated by devices such as a network controller or hard disk controller. Such devices can be integrated with the processor in some systems or attached to the processer via a bus (e.g., PCI express), or a combination. System 900 can be implemented as an SOC (system on a chip), or be implemented with standalone components).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang with those of Cox and Chang. Cox teaches using a peripheral circuit in the memory device to output an algorithm, which can allow for more flexibility in the operating system as well as allowing the system to utilize a variety of memory types for different operations by using an external circuit (Cox paragraph [0095-0096], FIG. 9 is a block diagram of an example of a memory subsystem with byte mode memory in which ECC can be implemented. System 900 includes a processor and elements of a memory subsystem in a computing device. Processor 910 represents a processing unit of a computing platform that may execute an operating system (OS) and applications, which can collectively be referred to as the host or the user of the memory. The OS and applications execute operations that result in memory accesses. Processor 910 can include one or more separate processors. Each separate processor can include a single processing unit, a multicore processing unit, or a combination. The processing unit can be a primary processor such as a CPU (central processing unit), a peripheral processor such as a GPU (graphics processing unit), or a combination. Memory accesses may also be initiated by devices such as a network controller or hard disk controller. Such devices can be integrated with the processor in some systems or attached to the processer via a bus (e.g., PCI express), or a combination. System 900 can be implemented as an SOC (system on a chip), or be implemented with standalone components). 


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Cox in further view of Chang and further in view of Ogawa in further view of Cheung as applied to claim 1 above, and further in view of Kato et al. (US Publication No. 2015/0301935 -- "Kato").

Regarding claim 7, Kang in view of Cox in further view of Chang in further view of Ogawa in further view of Cheung and in further view of Kato teaches The memory device of claim 1, wherein the ROM code generator includes the registers coupled to the ROM lines, respectively, which store the ROM codes which are different from each other (Kato paragraph [0011], A microcomputer in one embodiment of the present invention includes: a program counter updating an address by adding a first value or a second value, and stopping update of the address when a multicycle instruction is executed; a select circuit selecting, in accordance with the address of the program counter, one of an insert code retained in a register and corresponding to the address specified by the program counter, and an original code stored in a ROM and having the address specified by the program counter; and an instruction execution unit executing the code selected by the select circuit. The register stores ROM codes corresponding to different commands which are used for program operation and signal selection, see Kato paragraph [0113], Code select circuit 14 outputs to instruction execution unit 15 one of the original code which is output from flash control code ROM 13 and the insert code which is output from insert code register set block 17, as an execution code, based on the address perfect match signal which varies depending on the address which is output from program counter 12. More specifically, receiving the second signal, code select circuit 14 selects the insert code and, failing to receive the second signal, code select circuit 14 selects the original code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox and Chang and Ogawa and Cheung with those of Kato. Kato teaches using a register component coupled to ROM lines to store different ROM codes, each corresponding to a unique command/operation. This allows for the system to more easily match the selected signal to a command and execute said command, as well as allowing for more reliable signal selection overall, such as the register output signal being coupled to the ROM line (Kato paragraph [0113], Code select circuit 14 outputs to instruction execution unit 15 one of the original code which is output from flash control code ROM 13 and the insert code which is output from insert code register set block 17, as an execution code, based on the address perfect match signal which varies depending on the address which is output from program counter 12. More specifically, receiving the second signal, code select circuit 14 selects the insert code and, failing to receive the second signal, code select circuit 14 selects the original code. As well as Kato paragraph [0144], Selector 33 receives the original code which is output from flash control code ROM 13 and receives the code register output signal (insert code) which is output from insert code register set block 17. Selector 33 outputs one of the two input signals based on the address perfect match signal. When the address perfect match signal is "H" level, selector 33 outputs the code register output signal (insert code). When the address perfect match signal is "L" level, selector 33 outputs the original code as an execution code).

Regarding claim 8, Kang in view of Cox in further view of Chang in further view of Ogawa in further view of Cheung and further in view of Kato teaches The memory device of claim 7, wherein the ROM code generator outputs the ROM code stored in the register corresponding to the selected ROM line to which the enable signal is applied, among the registers (Kato paragraph [0113], Code select circuit 14 outputs to instruction execution unit 15 one of the original code which is output from flash control code ROM 13 and the insert code which is output from insert code register set block 17, as an execution code, based on the address perfect match signal which varies depending on the address which is output from program counter 12. More specifically, receiving the second signal, code select circuit 14 selects the insert code and, failing to receive the second signal, code select circuit 14 selects the original code. As well as Kato paragraph [0144], Selector 33 receives the original code which is output from flash control code ROM 13 and receives the code register output signal (insert code) which is output from insert code register set block 17. Selector 33 outputs one of the two input signals based on the address perfect match signal. When the address perfect match signal is "H" level, selector 33 outputs the code register output signal (insert code). When the address perfect match signal is "L" level, selector 33 outputs the original code as an execution code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox and Chang and Ogawa and Cheung with those of Kato. Kato teaches using a register component coupled to ROM lines to store different ROM codes, each corresponding to a unique command/operation. This allows for the system to more easily match the selected signal to a command and execute said command, as well as allowing for more reliable signal selection overall, such as the register output signal being coupled to the ROM line (Kato paragraph [0113], Code select circuit 14 outputs to instruction execution unit 15 one of the original code which is output from flash control code ROM 13 and the insert code which is output from insert code register set block 17, as an execution code, based on the address perfect match signal which varies depending on the address which is output from program counter 12. More specifically, receiving the second signal, code select circuit 14 selects the insert code and, failing to receive the second signal, code select circuit 14 selects the original code. As well as Kato paragraph [0144], Selector 33 receives the original code which is output from flash control code ROM 13 and receives the code register output signal (insert code) which is output from insert code register set block 17. Selector 33 outputs one of the two input signals based on the address perfect match signal. When the address perfect match signal is "H" level, selector 33 outputs the code register output signal (insert code). When the address perfect match signal is "L" level, selector 33 outputs the original code as an execution code).

	Regarding claim 9, Kang in view of Cox in further view of Chang in further view of Ogawa in further view of Cheung and further in view of Kato teaches The memory device of claim 7, wherein each of the registers comprises a read only memory (ROM) or a non-volatile memory (Cox paragraph [0108], In one example, memory devices 940 include one or more registers 944. Register 944 represents one or more storage devices or storage locations that provide configuration or settings for the operation of the memory device. In one example, register 944 can provide a storage location for memory device 940 to store data for access by memory controller 920 as part of a control or management operation. In one example, register 944 includes one or more Mode Registers. The registers comprise the memory devices storage location. As mentioned in the reference, the memory devices can use ROM and other non-volatile memory types as the storage in the memory devices, see Cox paragraph [0097]; paragraph [0126], Memory subsystem 1020 represents the main memory of system 1000, and provides storage for code to be executed by processor 1010, or data values to be used in executing a routine. Memory subsystem 1020 can include one or more memory devices 1030 such as read-only memory (ROM), flash memory, one or more varieties of random access memory (RAM) such as DRAM, or other memory devices, or a combination of such devices. Memory 1030 stores and hosts, among other things, operating system (OS) 1032 to provide a software platform for execution of instructions in system 1000. Additionally, applications 1034 can execute on the software platform of OS 1032 from memory 1030).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox and Chang and Ogawa and Cheung with those of Kato. Cox teaches using the registers as storage devices consisting of a read-only memory (ROM) or a non-volatile memory (NVM). Both of these storage types are well-known in the art and are alternatives with well understood benefits, such as permanent storage in the event of a sudden power outage, the data/information entered into the non-volatile memory will remain (Cox paragraph [0097] In addition to, or alternatively to, volatile memory, in one example, reference to memory devices can refer to a nonvolatile memory device whose state is determinate even if power is interrupted to the device. In one example, the nonvolatile memory device is a block addressable memory device, such as NAND or NOR technologies. Thus, a memory device can also include a future generation nonvolatile devices, such as a three dimensional crosspoint memory device, other byte addressable nonvolatile memory devices, or memory devices that use chalcogenide phase change material (e.g., chalcogenide glass). In one example, the memory device can be or include multi-threshold level NAND flash memory, NOR flash memory, single or multi-level phase change memory (PCM) or phase change memory with a switch (PCMS), a resistive memory, nanowire memory, ferroelectric transistor random access memory (FeTRAM), magnetoresistive random access memory (MRAM) memory that incorporates memristor technology, or spin transfer torque (STT)-MRAM, or a combination of any of the above, or other memory).

Claims 10-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Cox in further view of Chang in further view of Ogawa and further in view of Cheung as applied to claim 1 above, and further in view of Joo (US Patent No. 9,672,913 -- "Joo").

Regarding claim 10, Kang in view of Cox in further view of Chang in further view of Ogawa in further view of Cheung and further in view of Joo teaches The memory device of claim 1, wherein the operation controller controls operating signals and page control signals according to the algorithm executed by the ROM code output from the ROM code generator (Joo columns 4; line 50 -- column 5; line 18, The command interface logic 135 receives a chip enable signal CE#, a command latch enable signal CLE, an address latch enable signal ALE, a write enable signal WE#, a read enable signal RE#, a ready/busy signal RB#, and the operation command for the general operation of the memory cell array 111 and the E/W cycle mode select command. The chip enable signal CE#, the command latch enable signal CLE, the address latch enable signal ALE, the write enable signal WE#, the read enable signal RE#, the ready/busy signal RB#, and the operation command are received by the command interface logic 135 from the input/output circuit 127. The command interface logic 135 transmits the chip enable signal CE#, the command latch enable signal CLE, the address latch enable signal ALE, the write enable signal WE#, the read enable signal RE#, the ready/busy signal RB#, and the operation command to the microcontroller 132. The input/output circuit 127 may receive a command signal CMD, data DATA, address signals ADD, the chip enable signal CE#, the command latch enable signal CLE, the address latch enable signal ALE, the write enable signal WE#, the read enable signal RE#, the ready/busy signal RB#, and the operation command from outside the peripheral circuit 120, and in some embodiments from outside the semiconductor memory device 100. In an embodiment, the E/W cycle mode select command is generated by the command interface logic 135 in response to an output from the I/O controller 127 based on one or more of the following signals received by the I/O circuit 127: the command signal CMD, data DATA, address signals ADD, the chip enable signal CE#, the command latch enable signal CLE, the address latch enable signal ALE, the write enable signal WE#, the read enable signal RE#, the ready/busy signal RB#, and the operation command. In an embodiment, the E/W cycle mode select command is received by the I/O circuit 127 and inputted to the command interface logic 135 by the I/O circuit 127. In an embodiment, the operation command is received by the I/O circuit 127 and inputted to the command interface logic 135 by the I/O circuit 127. Here, the operation controller has both operation signals and page control signals responsive to the algorithm. The page control signals are address signals for NVM (non-volatile memory), while the operating signals are as named/described operation signals). Also see column 5; lines 24-35, Referring to FIGS. 1 and 2, the CAM cell array 112 may store a plurality of E/W cycle mode information E/W cycle mode 1 to E/W cycle mode N (wherein N may be a natural number). Each of the plurality of E/W cycle mode information may include a set E/W cycle threshold value. If an E/W cycle mode select command is input, the controller 130 controls the page buffer 125 to selectively read one E/W cycle mode information among the plurality of E/W cycle mode information stored in the CAM cell array 112. The one E/W cycle mode information read by the page buffer 125 is stored in the register 134 through the column decoder 126 and the input/output circuit 127).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox and Chang and Ogawa and Cheung with those of Joo. Joo teaches using an algorithm consisting of page and signal control signals, as well as having algorithms and command codes for various operations performed by the memory system, which can provide various benefits such as improving system performance and function, and reducing the required size of the registers used to store said algorithms (Joo column 7; lines 33-44, As described above, according to an embodiment of the present disclosure, the E/W cycle mode select command and the operation command can be input together to the semiconductor memory device 100. One E/W cycle mode information is stored in the register 134 according to the E/W cycle mode select command, so that it is possible to reduce the capacity of the register 134. In addition, after one E/W cycle mode information is stored in the register 134, a plurality of general operations of the memory cell array 111 are performed according to successively input operation commands, so that it is possible to reduce the operation time of the semiconductor memory device 100).

	Regarding claim 11, Kang in view of Cox in further view of Chang in further view of Ogawa in further view of Cheung and further in view of Joo teaches The memory device of claim 1, wherein the algorithm includes software for performing a reset operation, a CAM read operation, a normal read operation, a copyback read operation, a normal program operation, a copyback program operation, a cache program operation, a re-program operation, or a normal erase operation (Joo column 4; lines 20-40, According to an embodiment of the present disclosure, the microcontroller 132 outputs control signals according to an E/W cycle mode select command and an operation command, which are input together from the command interface logic 135. The microcontroller 132 controls the high voltage and decoder control logic 131 to store, in the register 134, one E/W cycle mode information among the plurality of E/W cycle mode information stored in the CAM cell array 112 according to the E/W cycle mode select command and to perform the general operation of the memory cell array 111 according to the one E/W cycle mode information stored in the register 134 and the operation command input together with the E/W cycle mode select command. When initial power is input to the semiconductor memory device 100, the ROM 133 stores an algorithm including a power-on reset operation, a read operation of the CAM cell array 112, a data recovery operation of the CAM cell array 112, etc., and stores option information required in an initial operation. The algorithm can include software for performing multiple operations, such as a read or CAM read operation).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox and Chang and Ogawa and Cheung with those of Joo. Joo teaches using an algorithm consisting of page and signal control signals, as well as having algorithms and command codes for various operations performed by the memory system, which can provide various benefits such as improving system performance and function, and reducing the required size of the registers used to store said algorithms (Joo column 7; lines 33-44, As described above, according to an embodiment of the present disclosure, the E/W cycle mode select command and the operation command can be input together to the semiconductor memory device 100. One E/W cycle mode information is stored in the register 134 according to the E/W cycle mode select command, so that it is possible to reduce the capacity of the register 134. In addition, after one E/W cycle mode information is stored in the register 134, a plurality of general operations of the memory cell array 111 are performed according to successively input operation commands, so that it is possible to reduce the operation time of the semiconductor memory device 100).

	Regarding claim 12, Kang in view of Cox in further view of Chang in further view of Ogawa in further view of Cheung and further in view of Joo teaches The memory device of claim 1, further comprising; a plurality of memory blocks configured to store data; (Joo column 1; lines 24-38, A nonvolatile memory device performs a read/write operation at a relatively low speed. However, the nonvolatile memory device retains its' stored data even when a power supply is cut off. Accordingly, the nonvolatile memory device is used to store data to be retained regardless of a power supply. Examples of the nonvolatile memory devices are a read-only memory (ROM), a mask ROM (MROM), a programmable ROM (PROM), an erasable programmable ROM (EPROM), an electrically erasable programmable ROM (EEPROM), a flash memory, a phase-change random access memory (PRAM), a magnetic RAM (MRAM), a resistive RAM (RRAM), a ferroelectric RAM (FRAM), and the like. Flash memories are classified into NOR type flash memories and NAND type flash memories. Flash memory is a type of memory that consists of a plurality of pages, which are combined into a plurality of memory blocks to store data) a voltage generator configured to generate various operating voltages in response to operating signals; (Kang paragraphs [0026-0027], The voltage supplier 140 generates operation voltages (e.g., a program voltage, a reading voltage, and a pass voltage) necessary for each operation in response to voltage supplier control signals HG_SIG. [0027] The X decoder 150 transmits the operation voltages generated in the voltage supplier 140 to word lines WL<n:0> of the memory cell array 110 in response to X decoder control signals XDEC_SIG. Each operating signals consists of a different voltage generation) page buffers configured to control voltages of bit lines in response to page control signals; (Kang paragraph [0024], The page buffer unit 120 includes a plurality of page buffers connected with a plurality of bit lines of the memory cell array 110. Each of the page buffers temporarily stores program data transmitted through the Y decoder 130, controls the potential of a corresponding bit line in a program operation in response to page buffer control signals PB_SIG, senses the potential of the corresponding bit line in a reading operation, temporarily stores the read data, and then outputs the stored data to the Y decoder 130) a row decoder configured to transfer the operating voltages to a selected memory block, among the memory blocks, in response to a row address; (Cox paragraph [0045], Row decoder (Dec) logic 240 represents circuitry to decode the row address in the package of system 202. Column decoder (Dec) logic 250 represents circuitry to decode the column address. CSL 252 represents column select lines that select across row addresses. System 202 can provide byte mode operation and column address select signaling to provide the combined channel from the two memory dies, where the first provides access to 8 (or N/2) connectors, and the second provides access to only 1 for ECC. In one example as illustrated, system 202 operates on a BL (burst length) of 16 UIs (or BL16). Thus, data 210 provides 128 bits from eight DQs over a 16 cycle burst (16 bits from each DQ). ECC bit 220 can also provide 16 bits, one for each cycle of eight DQs. The connectors for D9:D15 can be blocked signal lines 230, and so the data paths to the memory resources accessed by those paths are not used. In one example, blocked connectors 230 are blocked within the multi-die package through gating logic that disables the use of the connectors for corresponding signal lines of the second memory die) a column decoder configured to exchange data with the page buffers (Joo column 3; lines 1-11, Here, the memory cell array 111 and the CAM cell array 112 have the same structure and characteristics. The memory cell array 111 and the CAM cell array 112 include a plurality of memory cells. The plurality of memory cells are connected to a row decoder 124 through a plurality of word lines WL and connected to a page buffer 125 through a plurality of bit lines BL. As an embodiment, the plurality of memory cells included in the memory cell array 111 and the CAM cell array 112 may be configured as nonvolatile memory cells. For example, the plurality of memory cells may be charge trap device-based nonvolatile memory cells. Joo teaches using page buffers in response to column/row address information transmission) in response to a column address; and (Cox paragraphs [0060-0061], In one example of system 402, there are first and second memory devices or memory dies, with the first one having D0:D7 and the second one having D8:D15. D0:D15 represent data I/O connectors for the memory devices. System 402 represents a multi-device package with row decoder (Dec) logic 420 to implement row decoding, and column decoder (Col Dec) logic 430 to implement column decoding. In one example, each data I/O connector D0:D15 can transfer (e.g., send for a read command or receive for a write command) a bit per cycle of a burst length. The example of system 402 assumes BL=16, and thus, each data I/O connector can transfer 16 bits. [0061] System 402 includes multiplexing or muxing logic (not explicitly shown) to select from three different areas or groups, which can be thought of as three separate x9 interfaces having eight DQs and an ECC bit or signal. While it will be understood that different configurations are possible, as illustrated, portion A or group A includes DQ0:DQ8 (including the ECC bit). Group A (DQ_A 440) is implemented with the first part of D0:D7 of the first memory die and D8 of the second memory die. The column decoder along with the row decoder transfer data to the desired location, in response to address/location information. In this case, Cox does not specifically teach a page buffer used in response to the column address, but rather general column address information) an input and output circuit configured to exchange the command, an address, and the data with the memory controller (Joo column 3; lines 60-68, The input/output circuit 127 receives together an operation command for the general operation of the memory cell array 111 and an E/W cycle mode select command for selecting one E/W cycle mode information among the plurality of E/W cycle mode information stored in the CAM cell array 112, and transmits the received commands to the controller 130. Also, the input/output circuit 127 receives program data and address signals in the program operation, and receives data read in the read operation, to output the received data and signals to the outside. The input/output circuit is used to exchange the CMD data, as well as the address data. For the address data, see the row/column address information transmission in Joo column 3; lines 33-44, The row decoder address register 122 stores a row address signal among address signals received through the input/output circuit 127, and transmits the stored row address signal to the row decoder 124. The column decoder address register 123 stores a column address signal among the address signals received through the input/output circuit 127, and transmits the stored column address signal to the column decoder 126).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox and Chang and Ogawa and Cheung with those of Joo. Joo teaches using a page buffer for the row/column address information exchange as well as an input and output circuit (I/O circuit) for exchanging command and address data. These techniques result in an improved operating speed for data transmission in the system by segmenting and optimizing each step of the command along the entirety of the process (Joo column 8; lines 48-55, The controller 1100 and the semiconductor memory device 100 may be integrated into one semiconductor device to constitute a semiconductor drive (solid state drive (SSD)). The semiconductor drive SSD includes a storage device configured to store data in a semiconductor memory. If the memory system 1000 is used as the semiconductor drive SSD, the operating speed of the host Host connected to the memory system 1000 can be remarkably improved).

	Regarding claim 13, Kang in view of Cox in further view of Chang in further view of Ogawa in further view of Cheung and further in view of Joo teaches The memory device of claim 12, further comprising an address decoder decoding the address received from the memory controller to output the row address and the column address (Joo column 3; lines 33-44, The row decoder address register 122 stores a row address signal among address signals received through the input/output circuit 127, and transmits the stored row address signal to the row decoder 124. The column decoder address register 123 stores a column address signal among the address signals received through the input/output circuit 127, and transmits the stored column address signal to the column decoder 126).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox and Chang and Ogawa and Cheung with those of Joo. Joo teaches using a page buffer for the row/column address information exchange as well as an input and output circuit (I/O circuit) for exchanging command and address data. These techniques result in an improved operating speed for data transmission in the system by segmenting and optimizing each step of the command along the entirety of the process (Joo column 8; lines 48-55, The controller 1100 and the semiconductor memory device 100 may be integrated into one semiconductor device to constitute a semiconductor drive (solid state drive (SSD)). The semiconductor drive SSD includes a storage device configured to store data in a semiconductor memory. If the memory system 1000 is used as the semiconductor drive SSD, the operating speed of the host Host connected to the memory system 1000 can be remarkably improved).

	Regarding claim 14, Kang in view of Cox in further view of Chang in further view of Ogawa in further view of Cheung and further in view of Joo teaches The memory device of claim 1, wherein the command encoder outputs an operation start signal when outputting the command code (Joo column 4, lines 21-40, According to an embodiment of the present disclosure, the microcontroller 132 outputs control signals according to an E/W cycle mode select command and an operation command, which are input together from the command interface logic 135. The microcontroller 132 controls the high voltage and decoder control logic 131 to store, in the register 134, one E/W cycle mode information among the plurality of E/W cycle mode information stored in the CAM cell array 112 according to the E/W cycle mode select command and to perform the general operation of the memory cell array 111 according to the one E/W cycle mode information stored in the register 134 and the operation command input together with the E/W cycle mode select command. When initial power is input to the semiconductor memory device 100, the ROM 133 stores an algorithm including a power-on reset operation, a read operation of the CAM cell array 112, a data recovery operation of the CAM cell array 112, etc., and stores option information required in an initial operation. Command code information is sent and stored when the initial signal is sent (i.e., initial operation begins)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox and Chang and Ogawa and Cheung with those of Joo. Joo teaches using a page buffer for the row/column address information exchange as well as an input and output circuit (I/O circuit) for exchanging command and address data. These techniques result in an improved operating speed for data transmission in the system by segmenting and optimizing each step of the command along the entirety of the process (Joo column 8; lines 48-55, The controller 1100 and the semiconductor memory device 100 may be integrated into one semiconductor device to constitute a semiconductor drive (solid state drive (SSD)). The semiconductor drive SSD includes a storage device configured to store data in a semiconductor memory. If the memory system 1000 is used as the semiconductor drive SSD, the operating speed of the host Host connected to the memory system 1000 can be remarkably improved).

	Regarding claim 15, Kang in view of Cox in further view of Chang in further view of Ogawa in further view of Cheung and further in view of Joo teaches The memory device of claim 14, further comprising a ready and busy signal generator outputting a ready/busy signal indicating that the memory device is operating in response to the operation start signal (Joo Figure 4; Joo column 6; lines 45-50, FIG. 4 is a diagram illustrating a representation of an example of a ready/busy signal while the operation of a semiconductor memory device is being performed according to an embodiment of the present disclosure. Also see Joo column 4; lines 50-61, The command interface logic 135 receives a chip enable signal CE#, a command latch enable signal CLE, an address latch enable signal ALE, a write enable signal WE#, a read enable signal RE#, a ready/busy signal RB#, and the operation command for the general operation of the memory cell array 111 and the E/W cycle mode select command. The chip enable signal CE#, the command latch enable signal CLE, the address latch enable signal ALE, the write enable signal WE#, the read enable signal RE#, the ready/busy signal RB#, and the operation command are received by the command interface logic 135 from the input/output circuit 127).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox and Chang and Ogawa and Cheung with those of Joo. Joo teaches using an algorithm consisting of page and signal control signals, as well as having algorithms and command codes for various operations performed by the memory system, which can provide various benefits such as improving system performance and function, and reducing the required size of the registers used to store said algorithms (Joo column 7; lines 33-44, As described above, according to an embodiment of the present disclosure, the E/W cycle mode select command and the operation command can be input together to the semiconductor memory device 100. One E/W cycle mode information is stored in the register 134 according to the E/W cycle mode select command, so that it is possible to reduce the capacity of the register 134. In addition, after one E/W cycle mode information is stored in the register 134, a plurality of general operations of the memory cell array 111 are performed according to successively input operation commands, so that it is possible to reduce the operation time of the semiconductor memory device 100).

	Regarding claim 21, Kang in view of Cox in further view of Chang in further view of Ogawa in further view of Cheung and in further view of Joo teaches The method of claim 20, wherein the algorithm includes software for controlling the operating signals and the page control signals according to a reset operation, a CAM read operation, a normal read operation, a copyback read operation, a normal program operation, a copyback program operation, a cache program operation, a re-program operation, or a normal erase operation (Joo column 4; lines 20-40, According to an embodiment of the present disclosure, the microcontroller 132 outputs control signals according to an E/W cycle mode select command and an operation command, which are input together from the command interface logic 135. The microcontroller 132 controls the high voltage and decoder control logic 131 to store, in the register 134, one E/W cycle mode information among the plurality of E/W cycle mode information stored in the CAM cell array 112 according to the E/W cycle mode select command and to perform the general operation of the memory cell array 111 according to the one E/W cycle mode information stored in the register 134 and the operation command input together with the E/W cycle mode select command. When initial power is input to the semiconductor memory device 100, the ROM 133 stores an algorithm including a power-on reset operation, a read operation of the CAM cell array 112, a data recovery operation of the CAM cell array 112, etc., and stores option information required in an initial operation. The algorithm can include software for performing multiple operations, such as a read or CAM read operation).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Cox and Chang and Ogawa and Cheung with those of Joo. Joo teaches using an algorithm consisting of page and signal control signals, as well as having algorithms and command codes for various operations performed by the memory system, which can provide various benefits such as improving system performance and function, and reducing the required size of the registers used to store said algorithms (Joo column 7; lines 33-44, As described above, according to an embodiment of the present disclosure, the E/W cycle mode select command and the operation command can be input together to the semiconductor memory device 100. One E/W cycle mode information is stored in the register 134 according to the E/W cycle mode select command, so that it is possible to reduce the capacity of the register 134. In addition, after one E/W cycle mode information is stored in the register 134, a plurality of general operations of the memory cell array 111 are performed according to successively input operation commands, so that it is possible to reduce the operation time of the semiconductor memory device 100).

Response to Arguments
Applicant’s arguments, see page 2 (numbered page 9), filed June 27th, 2022, with respect to Claim 12 have been fully considered and are persuasive.  The Claim Objection of Claim 12 has been withdrawn. 

Applicant’s arguments, see pages 2-10 (numbered pages 9-17), filed June 27th, 2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7-16 and 18-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheung et al. (US Publication No. 2002/0176291 -- "Cheung").
The independent claims have been amended to recite a newly added limitation disclosing the selection of a ROM (read-only memory) line regardless of a sequence of the plurality of ROM lines. As the applicant accurately argued, the citation of the Kang reference disclosed the selection of the ROM lines occurring based on sequential ordering, resulting in the addition of the aforementioned Cheung reference to teach the concept without relying on the sequence of the plurality of ROM lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                                                            
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136